DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,8,11-16,18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sciancalepore (US 20180317133) in view of Bor-Yaliniz (US 20200154292).
Re claim 1:
Sciancalepore discloses receiving a request to admit a network slice in a wireless communication network, wherein the network slice is associated with at least one requirement (Para.[0034]  The network slice controller 20 should first check whether the network slice request (with its associated SLA) fits in the network capacity, e.g., it should perform an admission control process, to guarantee SLAs for the already admitted (running) network slices); 
determining a plurality of resources, associated with the wireless communication network, needed to implement the network slice (Para.[0037]  When an infrastructure tenant issues a network slice request, it can be chosen within the available set of NSTs 28 based on certain requirements. The NST 28 might comprise the following SLA requirements: i) a certain amount of Physical Resource Blocks (PRBs), ii) a certain throughput level, expressed as mean value or peak value (Mb/s), iii) the traffic type, e.g., mission critical, best-effort and so on, and iv) a certain level of admitted end-to-end delay (seconds)); 
computing an estimated resource load for the network slice (Para.[0068]  In order to dynamically allocate network slices to tenants, tenants submit requests for network slices to the infrastructure provider, which may or may not accept these requests depending on the current load. Such network slices requests are characterized by: i) network slice duration t: this is the length of the time interval for which the network slice is requested; ii) traffic type κ: according to the traffic model above, the traffic type of a slice can either be elastic or inelastic traffic; iii) network slice size s: the size of the network slice is given by the number of users it should be able to accommodate); 
computing a (Para.[0069]  Upon receiving a request, the infrastructure provider needs to decide whether to admit it or not, depending on the network slices already admitted); 
determining that the plurality of resources has sufficient capacity to meet the at least one requirement associated with the network slice based on the computed estimated resource load and the (Para.[0070]  Upon receiving a network slice request, the infrastructure provider needs to decide whether to admit it or not. While the goal of the infrastructure provider when doing so is to maximize the revenue it gets from the network, it also needs to know whether admitting a certain request would infringe the guarantees provided to the already admitted requests; indeed, if that was the case, the new request would have to be rejected regardless of any revenue considerations.  The different combination of requests that can be admitted while satisfying all traffic guarantees are referred to as the admissibility region A of the system); and 
admitting the network slice to be deployed in the wireless communication network, in response to determining that the plurality of resources has sufficient capacity to meet the at least one requirement associated with the network slice (Para.[0029]  With the resources available, this request can be accepted and Para.[0035]  When accepted, the network slice controller 20 instantiates a network slice applying the proper NST, for example, through a network orchestrator.).
As shown above, Sciancalepore discloses a system where a tenant requests a network slice and the network will admit the network slice when the resources are sufficient to handle the requested network slice and the already admitted network slices.  Sciancalepore does not explicitly disclose a projected resource load.
Bor-Yaliniz discloses a projected resource load (Fig.9 and Para.[0172]  These resources may be evaluated using a DAM or already there is an available Load2Resorucemapping with the provider and Para.[0260]  The customer DAM does load prediction for the area and time zones required for the new NSI/CSI. A decision unit compares the Pareto_c and makes a decision allowing it to be used for provisioning a new NSI/CSI service and Para.[0152]  DAM_P requests load analysis (e.g., prediction), and information (e.g., current load) and prepare Load2ResoruceMapping()).
Sciancalepore and Bor-Yaliniz are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sciancalepore to include a projected load as taught by Bor-Yaliniz in order to provide performance assurance and conflict management (Bor-Yaliniz Para.[0007]).
Re claims 2:
Sciancalepore discloses wherein the at least one requirement includes a performance requirement, a capacity requirement, or a security requirement (Para.[0037]  When an infrastructure tenant issues a network slice request, it can be chosen within the available set of NSTs 28 based on certain requirements. The NST 28 might comprise the following SLA requirements: i) a certain amount of Physical Resource Blocks (PRBs), ii) a certain throughput level, expressed as mean value or peak value (Mb/s), iii) the traffic type, e.g., mission critical, best-effort and so on, and iv) a certain level of admitted end-to-end delay (seconds))).
Re claim 3:
Sciancalepore discloses wherein the plurality of resources needed to implement the network slice include at least one of: cloud resources; transport resources; or radio access network (RAN) resources (Para.[0037]  When an infrastructure tenant issues a network slice request, it can be chosen within the available set of NSTs 28 based on certain requirements. The NST 28 might comprise the following SLA requirements: i) a certain amount of Physical Resource Blocks (PRBs), ii) a certain throughput level, expressed as mean value or peak value (Mb/s), iii) the traffic type, e.g., mission critical, best-effort and so on, and iv) a certain level of admitted end-to-end delay (seconds)) – where PRBs are RAN resources, as also defined in claim 5).



Re claim 4:
Sciancalepore discloses wherein the transport resources include at least one of a transport network circuit or a transport network device (Parent claim 3 is written in the alternative.  The alternative of RAN resources has been addressed).
Re claim 5:
Sciancalepore discloses wherein the RAN resources include at least one of a base station sector, a wireless communication band, or a wireless communication channel, a plurality of physical resource blocks (PRBs), a dedicated radio bearer, or a signaling bearer (Para.[0037]  When an infrastructure tenant issues a network slice request, it can be chosen within the available set of NSTs 28 based on certain requirements. The NST 28 might comprise the following SLA requirements: i) a certain amount of Physical Resource Blocks (PRBs), ii) a certain throughput level, expressed as mean value or peak value (Mb/s), iii) the traffic type, e.g., mission critical, best-effort and so on, and iv) a certain level of admitted end-to-end delay (seconds)).
Re claim 6:
Sciancalepore discloses wherein computing an estimated resource load for the network slice further includes: determining a plurality of network functions for the network slice; and determining an estimated resource load for particular ones of the plurality of network functions (Para.[0023]  With network slicing, different services 2 (such as, e.g., automotive, mobile broadband or haptic Internet) can be provided by different network slice instances. Each of these instances consists of a set of virtual network functions that run on the same infrastructure 5 with a tailored orchestration and Para.[0034]  The network slice controller 20 should first check whether the network slice request (with its associated SLA) fits in the network capacity, e.g., it should perform an admission control process, to guarantee SLAs for the already admitted (running) network slices and Para.[0043]  The NEF component 40 can be used to expose a list of available NSTs defining specific functions to be instantiated for given service requirements or SLAs).  The Examiner would like to note Bor-Yaliniz also discloses resource loads for network functions (Para.[0036]).
Re claim 8:
Sciancalepore discloses determining a current load for the determined plurality of resources (Para.[0068]  In order to dynamically allocate network slices to tenants, tenants submit requests for network slices to the infrastructure provider, which may or may not accept these requests depending on the current load. Such network slices requests are characterized by: i) network slice duration t: this is the length of the time interval for which the network slice is requested; ii) traffic type κ: according to the traffic model above, the traffic type of a slice can either be elastic or inelastic traffic; iii) network slice size s: the size of the network slice is given by the number of users it should be able to accommodate); 
Sciancalepore does not explicitly disclose computing an estimated future load for the determined plurality of resources based on a historical load associated with the determined plurality of resources.
Bor-Yaliniz discloses computing an estimated future load for the determined plurality of resources based on a historical load associated with the determined plurality of resources (Fig.9 and Para.[0260] The InP develops Pareto capacity boundaries, i.e. load2ResourceMap, based on online or offline analysis using historical or internal analysis and provides services for provisioning a new NSI and Para.[0113]  This may be known to the OAM by knowing historical data of traffic load to resource mapping option).
Sciancalepore and Bor-Yaliniz are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sciancalepore to include a projected load as taught by Bor-Yaliniz in order to provide performance assurance and conflict management (Bor-Yaliniz Para.[0007]).
Re claim 11:
	Claim 11 is rejected on the same grounds of rejection set forth in claim 1.  Sciancalepore further discloses a processor (Para.[0030]  one or more computational processors).
Re claim 12:
	Claim 12 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 13:
	Claim 13 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 14:
	Claim 14 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 15:
	Claim 15 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 16:
	Claim 16 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 1.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sciancalepore in view of Bor-Yaliniz as applied to claims 1 and 11 above, and further in view of Yu (WO 2016095121 – citing from the provided translation).
Re claim 7:
As discussed above, Sciancalepore in view of Bor-Yaliniz meets all the limitations of the parent claim.
Sciancalepore does not explicitly disclose determining a plurality of virtual links between the plurality of network functions for the network slice; and determining an estimated resource load for particular ones of the plurality of virtual links.
Yu discloses determining a plurality of virtual links between the plurality of network functions for the network slice; and determining an estimated resource load for particular ones of the plurality of virtual links (Page 11 lines 30-32 The status information of the VNF instance and the status information of the VL of the VNF instance include information indicating the flow or load condition of the VNF instance and the VL of the VNF instance).
Sciancalepore and Yu are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sciancalepore to include determining the load of a virtual link as taught by Yu in order to ensure the process and verify a capacity adjustment of the VNF (Yu Page 11).
Re claim 17:
	Claim 17 is rejected on the same grounds of rejection set forth in claim 7.



Claim(s) 9,10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sciancalepore in view of Bor-Yaliniz as applied to claims 1 and 11 above, and further in view of Cai (US 20220201601).
Re claim 9:
As discussed above, Sciancalepore in view of Bor-Yaliniz meets all the limitations of the parent claim.
Sciancalepore does not explicitly disclose selecting a particular infrastructure, from a plurality of available infrastructures, to deploy the network slice.
Cai discloses selecting a particular infrastructure, from a plurality of available infrastructures, to deploy the network slice (Para.[0053]  The following parameters or their combination may be used as the slice selection criteria: use case identifier, performance criteria, terminal type, application type, Time of Day (ToD), Day of Week (DoW), UE/device location, network conditions, network load, charging rate, whether a cloud core network and/or cloud RAN is used, whether an edge cloud is used, eMBB only, URLLC only, eMBB+uRLLC, uRLLC with remote control unit,).
Sciancalepore and Cai are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sciancalepore to include selecting an infrastructure as taught by Cai in order to provide optimal support for different types of services and effectively manage network slicing (Cai Para.[0003]).
Re claim 10:
As discussed above, Sciancalepore in view of Bor-Yaliniz meets all the limitations of the parent claim.
Sciancalepore does not explicitly disclose wherein the particular infrastructure includes: an enhanced mobile broadband infrastructure, a low latency communication infrastructure, or an ultra-low latency communication infrastructure.
Cai discloses wherein the particular infrastructure includes: an enhanced mobile broadband infrastructure, a low latency communication infrastructure, or an ultra-low latency communication infrastructure (Para.[0053]  The following parameters or their combination may be used as the slice selection criteria: use case identifier, performance criteria, terminal type, application type, Time of Day (ToD), Day of Week (DoW), UE/device location, network conditions, network load, charging rate, whether a cloud core network and/or cloud RAN is used, whether an edge cloud is used, eMBB only, URLLC only, eMBB+uRLLC, uRLLC with remote control unit,).
Sciancalepore and Cai are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sciancalepore to include selecting an infrastructure as taught by Cai in order to provide optimal support for different types of services and effectively manage network slicing (Cai Para.[0003]).
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claims 9 and 10.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471